            Case 1:19-cr-00589-KMW Document 28 Filed 09/15/20 Page 1 of 2

                                                                                 USDC SONY
                                                                             ,   DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    ELECTRONICALLY FILED
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                 DOC#:
                                                                                       ----~----
                                                                                          e:r(t / ::J. Q
                                                                                 DATE FILED:       $

                                                                                 WAIVER OF R GH
                             -v-
                                                                                 PRESENT AT CRIMINAL
                                                                                 PROCEEDING

                                       Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

         Entry of Plea of Guilty

         I am aware that I have been charged with violations offederal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do . I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.




Date:
                   Print Name                                        Signature of Defendant




~        Sentence

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom
         to the judge who will sentence me. I am also aware that the public health emergency
         created by the COVID-19 pandemic has interfered with travel and restricted access to the
         federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.

                                                               4
,             Case 1:19-cr-00589-KMW Document 28 Filed 09/15/20 Page 2 of 2




             I have discussed these issues with my attorney and willingly give up my right to be
             present, at the time my sentence is imposed, in the courtroom with my attorney and the
             judge who will impose that sentence . By signing this document, I wish to advise the court
             that I willingly give up my right to appear in a courtroom in the Southern District of New
             York for my sentencing proceeding as well as my right to have my attorney next to me at
             the time of sentencing on the following cond itions. I want my attorney to be able to
             participate in the proceed ing and to be able to speak on my behalf at the proceeding.
             I also want the ability to speak privately with my attorney at any time during the
             proceeding if I wish to do so .



    Date:        J)t>.   v   \·ti(   Vo. lvuo              LOY\ Se (\ + Db +it j Ni' ttC b_:j V ,J-,1.,u
                    Print Name                            Signature of Defendant

    I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
    client, my cl ient's rights to attend and participate in the criminal proceedings encompassed by
    this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
    consents to the proceedings being held with my client and me both participating remotely.



    Date:
                    Print Name                            Signature of Defense Counsel




    Addendum for a defendant who requires services of an interpreter:

    I used the services of an interpreter to discuss these issues with the defendant. The interpreter
    also translated this document, in its entirety, to the defendant before the defendant signed it.
    The interpreter's name is: _ _ _ _ _ _ _ _ _ __



    Date :
                     Signature of Defense Counsel




    Accepted:
                    Signature of Judge
                    Date:     C,/1~/ ;;;i 0




                                                      5
